DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The foreign priority claim filed on 2 Oct 21 was not entered because the certified copy was not filed with the USPTO during the time period set forth in 37 CFR 1.55, does not appear to meet any of the exceptions (such as the one set forth in 37 CFR 1.55(i)), and is unaccompanied by a petition showing good and sufficient cause for the delay
37 CFR 1.55(f):Time for filing certified copy of foreign application— 
(1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application. 

[…]

(3) If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a)  or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

37 CFR 1.55(i):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Foreign intellectual property office participating in a priority document exchange agreement. 
The requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application to be filed within the time limit set forth therein will be considered satisfied if: 
[…]



The actual filing date of the instant application is 26 Mar 20.
The foreign priority date, claimed on 26 Mar 20 in the Application Data Sheet is 29 Sept 19
The certified copy of the priority documents were received on 5 Oct 21.

The certified copy of the foreign priority document was received within the 7th month after the filing date, and within the 25th month after the claimed priority date.  As such, while the certified copy was received, the certified copy was not timely received.  Since the record also does not show the necessary petition required by 37 CFR 1.55(f)(3).

Drawings
The drawings are objected to because they do not show necessary textual labels of features or symbols in Fig. 4-6 as described in the written description.  For example, placing a label, “processing index table,” with element 420 of Fig. 4, would give the viewer necessary detail to fully understand this element at a glance.  A descriptive textual label for each numbered element in these figures is necessary to better understand these figures without substantial analysis of the detailed specification.

Any structural detail that is of sufficient importance to be described should be labeled in the drawing.  Alternatively to including labels, the applicant may include a table next to the present figure to fulfill this requirement. See 37 CFR 1.84(n), (o), recited below:


(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite due to antecedence of the term “processing index table.”

Exemplary claim 5 requires
The method of claim 3, wherein the deleting comprises: 
selecting a target index processing apparatus from a plurality of index processing apparatuses storing existing processing index tables of the second number of processing index a total number of processing index tables of the existing processing index tables and receiving index tables stored in the target index processing apparatus are greater than a first predetermined threshold; and 
deleting the processing index table stored in the target index processing apparatus.

Claim 3 requires, in part:
	in response to the first number of indexing requests being less than a second threshold number, deleting an existing processing index table of the second number of processing index tables, the second threshold number being less than the first threshold number.


Antecedent basis links the claimed “processing index table” in the claim 5’s deleting step to the same claim’s selecting step.  However, the selecting step admits to the possibility of more than one processing index table since “a total number of processing index tables of the existing processing index tables and receiving index tables stored in the target index processing  apparatus” suggests that there can be a unbounded positive range quantity of “processing index tables” in said “target index processing apparatus.”  In consequence, it is unclear whether the deleting step requires deleting one of the existing processing index tables, or deleting all of the processing index tables.

Claim 3, upon which claim 5 depends, specifically sets forth “an existing processing index table” but claim 5 does not is not specific to that table.  Consequently, the unclear antecedent basis raises the question of whether the “deleting” step of claim 5 refers to:
the deleting step of claim 3 of the existing processing index table, 
a different processing index table of the plurality of processing index tables in claim 5
all of the processing index tables in claim 5.
And this level of uncertainty renders the claim indefinite.

Claim 14, dependent upon claim 12, raises similar concerns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elasticsearch 7.0, with evidence of features from:
Elasticsearch layer
Brasetvik, Elasticsearch from the bottom up, Part 1 (https://www.elastic.co/blog/found-elasticsearch-from-the-bottom-up) hereinafter Elasticsearch-BottomUp
Brasetvik, Elasticsearch from the Top Down (https://www.elastic.co/blog/found-elasticsearch-top-down) hereinafter Elasticsearch-TopDown

Elasticsearch Guide 7.0, Section “How To” Sub section “Tune for disk usage” (https://www.elastic.co/guide/en/elasticsearch/reference/7.0/tune-for-disk-usage.html) hereinafter ElasticSearchGuide-TuneForDiskUsage
Elasticsearch Guide 7.0 Section “Index shard allocation” subsection “Total shards per node” (https://www.elastic.co/guide/en/elasticsearch/reference/7.0/allocation-total-shards.html) hereinafter ElasticSearchGuide-TotalShardsPerNode
Elasticsearch Guide 7.0 Section “Set up Elasticsearch” subsection “adding nodes to your cluster” (https://www.elastic.co/guide/en/elasticsearch/reference/7.0/add-elasticsearch-nodes.html) hereinafter ElasticSearchGuide-AddingNodesToYourCluster
Elasticsearch Guide 7.0 Section “Getting started with Elasticsearch” subsection “Get Elasticsearch up and running” (https://www.elastic.co/guide/en/elasticsearch/reference/7.0/getting-started-install.html) hereinafter ElasticSearchGuide-GetElasticsearchUpAndRunning
Elasticsearch Guide 7.0 Section “Index modules” subsection “Translog” https://www.elastic.co/guide/en/elasticsearch/reference/7.0/index-modules-translog.html

Christian_Dahlqvist et al., Hardware Recommendation (https://discuss.elastic.co/t/hardware-recommendation/66833) hereinafter Elasticsearch-SysReq

Connelly, Elasticsearch 7.0.0 Released (https://www.elastic.co/blog/elasticsearch-7-0-0-released) attesting to the public availability of Elasticsearch 7.0 on 10 Apr 19, and attesting that the version Lucene that Elasticsearch was based upon was 8.0.0.

Lucene layer
Lucene Core News (https://lucene.apache.org/core/corenews.html#:~:text=14%20March%202019%20%2D%20Apache%20Lucene,0%20available) attesting to the public availability of Lucene on 14 Mar 19

Class IndexWriter (https://lucene.apache.org/core/8_0_0/core/org/apache/lucene/index/IndexWriter.html) hereinafter LuceneAPI-IndexWriter
Class LogByteSizeMergerPolicy (https://lucene.apache.org/core/8_0_0/core/org/apache/lucene/index/LogByteSizeMergePolicy.html) hereinafter LuceneAPI-LogByteSizeMergePolicy

McCandless, Visualizing Lucene’s segment merges (https://blog.mikemccandless.com/2011/02/visualizing-lucenes-segment-merges.html) hereinafter Lucene-McCandless

Eribeiro et al., Understanding Segment Merge by Lucene (https://stackoverflow.com/questions/51817307/understanding-segement-merge-by-lucene) hereinafter Lucene-Eberio

In view of Narang et al. (US 2010/0094870 A1), esp. Fig. 8A

Elasticsearch
Lucene
Claim
General term of art
index

Program product/system
search index
node

Apparatus
server1
shard
index
index table


segments
Indices
inverted index

With respect to claim 1, Elasticsearch performed A method of managing index tables, comprising: 
determining, by a system comprising a processor, a first number of indexing requests for documents, the indexing requests being received within a predetermined period of time (Elasticsearch-BottomUp, refresh_interval-setting); 
obtaining information related to a processing index table (Elasticsearch-BottomUp, “Sec. Index Segments,” Lucene index) in an index processing system (Elasticsearch-BottomUp, “Sec. Index Segments,” Elasticsearch shards are made of Lucene index), the processing index table being used for storing indices (Elasticsearch-BottomUp, “Sec. Index Segments,” Lucene index stores 
adjusting, based on the first number of indexing requests and the information (LuceneAPI-IndexWriter, intro, Flush is triggered when there are enough added documents or buffered deletes since the last flush.  Note that while Lucene doesn’t commit the index on every flush, but ElasticsearchGuide-Translog states since Lucene does not necessarily commit after every index data manipulation, Elasticsearch writes to (and commits from) a Translog, thus permitting recovery from the Translog.  As such, the shard changes are eventually indexed), a second number of processing index tables in the index processing system (LuceneAPI-IndexWriter, intro, besides writing a new index, flushing may trigger segment merges). 

Elasticsearch did not perform
[…], the index processing system further comprising a receiving index table, the receiving index table being used for storing at least a part of the indices in the processing index table; and 

Narang teaches the index processing system further comprising a receiving index table (Absstract,  hash table used for text indexing), the receiving index table being used for storing at least a part of the indices in the processing index table ([0111] overflow box 445 used to contain a new chain of indexed entries when a bucketed array is filled.  Since element 445 is a separate allocation of memory that is subdivided into fixed sized contiguous locations, it is a table.); and

Elasticsearch is a used for scalable Lucene, and Narang is directed to an alternative to Lucene segment-based indexing.  It would have been obvious to those of ordinary skill in the art to 

With respect to claim 10, the claim contains similar text as claim 1, and is mapped and motivated accordingly.
Elasticsearch additionally taught An electronic device (Elasticsearch-SysReq, describing recommended nodes), comprising: 
At least one processing unit (Elasticsearch-SysReq each node has 6-8 CPU cores); and
At least one memory coupled to the at least one processing unit, and stored thereon insturctions executed by the processing unit perform steps (Elasticsearch-SysReq each node has 64 GB RAM; ElasticSearchGuide-GetElasticsearchUpAndRunning steps 2-4 extracting executable code and executing that code);

With respect to claim 19, the claim contains similar text as claim 1, and is mapped and motivated accordingly.  
Elasticsearch additionally taught A computer program product tangibly stored on a non-transitory computer storage medium (ElasticSearchGuide-GetElasticsearchUpAndRunning step 1 downloads code to a hard drive) and comprising machine-executable instructions, the machine-executable instructions, when executed by a device, cause the device to perform (ElasticSearchGuide-GetElasticsearchUpAndRunning steps 2-4 extracting code and executing code) 


a third number of documents associated with respective entries in the processing index table (LuceneAPI-IndexWriter, intro, Flush is manually triggered on buffered delete requests.  Since Lucene does not actually delete from the index – it just doesn’t include deleted entries when indexes are merge - the marked-as-deleted entries are still existing entries in the processing index table); 
a first amount of data of the respective entries in the processing index table; 
or a second amount of data of documents associated with the respective entries in the processing index table (LuceneAPI-LogByteSizeMergePolicy, Intro, One type of Merge Policy is LogByteSizeMergePolicy, the segment size is the total byte size of the segment’s files).  

With respect to claims 3, 12, 20 Elasticsearch taught adjusting the second number of processing index tables in the index processing system comprises: 
in response to the first number of indexing requests being greater than a first threshold number, generating a new processing index table (LuceneAPI-IndexWriter Flush may be invoked with a certain number of documents added or a number of deletes; LuceneAPI-DocumentsWriter); and 
in response to the first number of indexing requests being less than a second threshold number, deleting an existing processing index table of the second number of processing index tables, the second threshold number being less than the first threshold number (LuceneAPI-IndexWriter Flushes may trigger merger, esp. if deletion is invoked.)



With respect to claims 6, 15, respectively dependent upon claims 3, 12, the combined teachings of ElasticSearch and Narang disclose the deleting comprises: 
merging all entries in the existing processing index table into entries in the receiving index table (LuceneAPI-IndexWriter, segment merges may be triggered.  Lucene-Eberio, sets forth that each document in an index is preserved in order in the merged index, so non-deleted entries from one index must be copied over.  Narang teaches an additional memory location described commensurate to a table.); 
associating the receiving index table and documents associated with the existing processing index table (implicit to operability of Lucene indexes.); and 
deleting the existing processing index table (Lucene-McCandless, showing that after merge, the previous segment is removed.).  

With respect to claims 7, 16, the combined teachings of ElasticSearch and Narang disclose
determining a surplus part of the processing index table, wherein an amount of data corresponding to the surplus part of the processing index table is greater than a first threshold 
merging first entries in the surplus part of the processing index table into second entries in the receiving index table (LuceneAPI-IndexWriter, segment merges may be triggered.  Lucene-Eberio, sets forth that each document in an index is preserved in order in the merged index, so non-deleted entries from one index must be copied over.  Hwang teaches an additional area constituting a table.);
associating the receiving index table and documents associated with the surplus part of the processing index table (implicit to operability of Lucene indexes.); and 
deleting the surplus part of the processing index table (Lucene-McCandless, showing that after merge, the previous segment is removed.).  

With respect to claims 8, 17, the combined teachings of Elasticsearch and Narang disclose 
in response to determining that an amount of data corresponding to the receiving index table is greater than a second threshold amount of data, ceasing adding a new entry into the receiving index table (Narang [0111] teaches that memory is allocated in fixed sized increments.); and 
generating a new index table at an index processing apparatus different from a further index processing apparatus, the receiving index table being located in the further index processing apparatus (ElasticSearch-TopDown, Elaseticssearch index may contain multiple shards in multiple nodes, Narang [0114] one (unoptimized embodiment) requires multiple malloc()2 calls.  .

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Elasticsearch and Narang as applied to claims 1, 3, 10, 12, in view of 
Amazon Elasticsearch Service doubles maximum cluster capacity with 200 node cluster support (https://aws.amazon.com/about-aws/whats-new/2019/01/amazon-elasticsearch-service-doubles-maximum-cluster-capacity-with-200-node-cluster-support/#:~:text=Amazon%20Elasticsearch%20Service%20now%20supports,requirements%20on%20a%20single%20cluster.) hereinafter AmazonNodes
With respect to claims 9, 18, respectively dependent upon claims 3, 12, the combined teachings of ElasticSearch and Narang discloses 
generating the new processing index table (ElasticSearch, as cited for the corresponding step in claims 3, 12) comprises:

and also discloses determining that the second number of processing index tables stored in each of existing index processing apparatuses in the index processing system is greater than a second predetermined threshold (ElasticSearchGuide-TotalShardsPerNode, imparting a hard limit on shards-per-node and warns that breaching this limit may result in non-allocated shards)
and also discloses […] allocating a new index processing apparatus (ElasticSearchGuide-AddingNodesToYourCluster)


The combined teachings of the references do not disclose generating the new processing index table comprises: 
 […] further determining a third number of the existing index processing apparatuses is less than a third predetermined threshold, […] ; and 

AmazonNodes teaches that Amazon’s implementation of Elasticsearch required further determining a third number of the existing index processing apparatuses is less than a third predetermined threshold (specifically teaching Amazon Elasticsearch Service imposed a node provisioning limit to Elasticsearch clusters, which was increased to 200 in certain countries.).

As such, the combined teachings of the references disclose

generating the new processing index table (ElasticSearch, as cited for the corresponding step in claims 3, 12) comprises:
in response to determining that the second number of processing index tables stored in each of existing index processing apparatuses in the index processing system is greater than a second predetermined threshold (ElasticSearchGuide-TotalShardsPerNode, imparting a hard limit on shards-per-node) and further determining a third number of the existing index processing apparatuses is less than a third predetermined threshold (AmazonNodes providing a provisioning limit on number of nodes), allocating a new index processing apparatus (ElasticSearchGuide-AddingNodesToYourCluster),


Elasticsearch and Narang are directed to text indexing for searching, and AmazonNodes is directed to Amazon’s implementation of Elasticsearch.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide customizable search services to customers without having a single customer overprovision nodes (aka avoiding the tragedy of the commons).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Applicants’ filing of the translated foreign priority translation on 9 Apr 20 is acknowledged.  A translation is not currently required by the examiner to perfect priority.  If a translation is later required, the 9 Apr 20 submission would not be compliant because there is no intervening prior art is not relied upon; this section is provided so that the state of the record is clear.

Per the accompanying remarks, this translation was sent to provide evidence that the replacement drawings did not introduce new matter.  The translation was not tendered as evidence to perfect foreign priority, nor would it serve to do so – 37 CFR 1.55(g)(4) 
=

The earliest copy of Elasticsearch 7.0 Guide captured by archive.org was 11 May 19, at https://web.archive.org/web/20190511143449/https://www.elastic.co/guide/en/elasticsearch/reference/7.0/index.html.  Because citation of Elasticsearch 7.0 is based on in use/on sale, and not printed publication of Elasticsearch guide itself, it is unnecessary to formally establish this fact on the record so the examiner has not placed a copy of this page into the application file.

=

With respect to preprocessing the instant application, the examiner observes that the foreign document translation filed on 9 Apr 20 was earlier misidentified as a supplemental amendment.  The examiner has already contacted the relevant department in the USPTO to correct the file wrapper document coding with respect to that filing.

However, the Pre-grant publication reflects the previous assumption that the 9 Apr 20 submission was a preliminary amendment.  Thus, it was published with the translated written description and claims of the foreign priority application.  The examiner has been unable to locate the relevant department to bring attention to this fact.  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohan, Guide to Refresh and Flush Operations in Elasticsearch (https://qbox.io/blog/refresh-flush-operations-elasticsearch-guide/)
The diagram in the section “Segments in Lucene” reflect the “Elasticsearch” and “Lucene” nomenclature columns in the term-of-art table.  This is also textually described in some of the Elasticsearch references that are actually used in the rejection, but the diagram may be helpful to readers to visualize how Elasticsearch and Lucene indices are related.

Elasticsearch Reference 7.0 (https://web.archive.org/web/20190511143449/https://www.elastic.co/guide/en/elasticsearch/reference/7.0/index.html)
A copy of this page has not been placed into the application file.  

The “Elasticsearch 7.0 Guide” has various pages cited from it, but the examiner was unable to locate a publication date or copyright date located within the reference itself.  Archive.org has captured a copy of the table of table of content from the web on 11 May 19.

Because Elasticsearch 7.0 is being employed by the in use/on sale bar basis of prior art rejection, and since Elasticsearch Guide is used for its testimonial value of that Elasticsearch version (not as printed publication in itself), the publication date of “Elasticsearch Guide” is not critical because the public availability date is that of the prior art product Elasticsearch 7.0.  

This note is placed here so that, should further prosecution require reliance on Elasticsearch Guide as a printed publication, the record will already reflect where the evidence can be found without necessitating a further search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        6 Oct 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Elasticsearch term “node” encompasses virtual machine embodiments.  The rejection does not rely on the virtual machine embodiment of a node to reject the claims, since the claims themselves state “apparatus.”  So if applicants decide to search for countervailing evidence and find references of Elasticsearch nodes-as-virtual-machines, that evidence alone does not disqualify the mapping.
        2 malloc() is a notorious function in the C programming language.  Knowledge of the features of malloc known and/or readily available to those skilled in the art, so the examiner has not added yet-another-document of evidence to the record.  The examiner is also aware that not every attorney is trained in the C programming language, so if applicants’ representative needs information about malloc() to understand the disclosed technical features in Narang, please telephonically contact the examiner with an interview request; the examiner can add an 892 onto the record with additional information.